PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Hardesty et al.
Application No. 13/744,568
Filed: 18 Jan 2013
For: CONTROL SYSTEM FOR A DOOR OF AN ICE DISPENSER CHUTE

:
:
:	DECISION ON REQUEST
:                       FOR REFUND
:
:


This is a decision on the request for refund filed October 14, 2020. 

The request for refund is GRANTED.

Applicant files the above request for refund of $2,000, stating in part that “[p]etition fee to Accept Unintentionally Delayed Payment of Maintenance Fee in an Expired Patent was paid by credit card at time of filing . . . The $2,000 fee was also deducted from our deposit account.  Please credit our deposit account”.    

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $2,000 will be refunded to petitioner’s deposit account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions